Citation Nr: 1542558	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an initial compensable disability rating for service-connected right (dominant) shoulder strain with healed fracture.

3.  Entitlement to an initial compensable disability rating for service-connected right (dominant) wrist strain with residual slight laxity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

In July 2015, the Veteran's representative clarified that, although the Veteran was withdrawing multiple claims at the RO level as reflected in a March 2015 statement, he continues to appeal the issues listed on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action is warranted in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2015) before a decision can be made as to the claims for service connection for the low back and increased initial ratings for service-connected right wrist and shoulder strains.

The Veteran, through his representative, has urged in February 2015 written argument before the Board that additional examination should be accomplished to ascertain whether there is a current low back disability that is due to service.  He urges that an August 2012 VA general medical examination was inadequate in that it appears that the examiner did not have access to the Veteran's service treatment records (STRs).  He notes that these STRs show complaints of and treatment for low back pain to include in 2000, 2001 and 2002, while the August 2012 report reflects that the examiner did not review the STRs and indicates no back treatment in service.  The Veteran, who served for over 11 years as a firefighter in service, urged in his substantive appeal that he had treatment for back problems at least three times in service.  He has reported that he remembers hurting his back while responding to an emergency in 2003.  

Thus, while the August 2012 general medical examination yielded a finding of normal back exam with no diagnosis, the Board notes indeed that the report does not accurately reflect the Veteran's documented relevant medical history and that only VA treatment records were reviewed by the examiner.  Moreover, it cannot be concluded at present that there is no current back disability in light of VA clinical records dated in September 2014 showing that the Veteran presented for evaluation of numbness in the right thigh thought to be possible lumbar radiculopathy.  Following neurologic testing the examiner found no evidence of an acute or chronic right lumbar radiculopathy but referred the Veteran back to primary physician and for followup with pain service.  It was noted a lumbar MRI should be ordered if symptoms persisted.  These records have not been obtained in relation to this claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the circumstances discussed above, the Board agrees that the August 2012 examination is inadequate.  

The Veteran also urged in the February 2015 written argument before the Board that additional examination should be accomplished to ascertain the current manifestations of the wrist and shoulder disabilities.  He argues that the right wrist and shoulder strains warrant compensable ratings due to symptoms to include guarding of the right shoulder and right wrist laxity.  The most recent examination in this matter was completed in August 2012. 

In light of the Veteran's credible statements, made through his accredited representative, that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of right wrist and shoulder strain disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated since December 2014.  

2.  Then, schedule the Veteran for a VA examination by a physician who has not previously examined the Veteran, with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  Pertinent evidence in VBMS/Virtual VA must be made available to and reviewed by the physician.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  Any indicated studies should be performed.

The physician should be requested to respond in the affirmative or the negative to the following question:

With respect to each additional low back disability found to be present during the pendency of the claim, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.

The physician should set forth a complete rationale for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder and right wrist strains. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the Veteran's right wrist and shoulder.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).

4.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




